ALLOWABLE SUBJECT MATTER
Claims 1, 5, 6, 8, 9, 11, 12, 21, 22, 23, and 25-34 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 1.
The present claims are deemed allowable over the references since the references do not disclose or render obvious a fibrous insert including a plurality of randomly oriented fibers, a polyamide material as claimed, and one or more ribs formed integrally with the fibrous mass in which the fibrous insert includes a cross wall that mates to at least one surface of an article.
While WO 2010/018190 A1 (Belpaire, U.S. Pub. 2011/0206890) discloses a structural reinforcement system which includes fibers, Belpaire does not specify randomly oriented fibers or 30-70 wt. % of polyamide impregnating material.
WO 2012/161348 A1 (Kato, U.S. Pub. 2014/0079908) describes a joined body suitable for application to a vehicle which uses a plurality of ordered fibers distributed in a predetermined manner and a polyamide impregnating resin.  However, Kato does not teach or suggest using randomly oriented fibers.  Furthermore, the fibrous insert does not include a cross wall having a concave surface portion which mates to an article as claimed.
Copending application 16/933789 and co-owned patent 10,718,086 do not claim using randomly oriented fibers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
	Claims 1, 5, 6, 8, 9, 11, 12, 21, 22, 23, and 25-34 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759